Citation Nr: 1521364	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-28 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The appellant served from March to May 1980.  From the available record, it is unclear whether his service included active duty service, active duty for training or both.

This case comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In several written statements, the appellant has attributed the origins of his claimed heart disorder to military service.  Indeed, he claims that his heart disorder was the reason he was discharged from service.  Apart from records of medical treatment dating at least thirty years after his discharge from service, these statements are the only evidence in his claims file.  The AOJ made several attempts to obtain the claimant's service treatment records and, in February 2012, issued a formal finding that such records were unavailable.  

When service treatment records are lost or destroyed, VA has a heightened duty to assist the appellant in developing his claim.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The RO's finding of unavailability is explained in a February 2012 memorandum, which mentions several attempts to obtain the appellant's records.  The first request identifies the appellant by name, date of birth, dates of service (March 1980 to May 1980) and branch of service (Army).  In his original application for service-connected compensation, the appellant did give the Army as his branch of service.  The file includes a copy of the appellant's certificate of release or discharge from active duty (DD-214), which is difficult to read, but indicates service from March to May 1980, and service at Fort Knox, Kentucky.  In a April 2011 written statement, however, it appears the appellant's service may have been with the Army National Guard, rather than the regular Army: "I entered basic training and AIT as a member of the Alabama National Guard.  At the end of basic training and the beginning of AIT I began to experience chest pain.  Due to this problem, I was discharged about 4 months later.  My service (number) with the (N)ational (G)uard was . . ."

The claims file includes a copy of a NGB-22 form which like the DD-214, is only partially illegible.  The form is labelled "Report of Separation and Record of Service" and it clearly indicates "Army National Guard" and dates service in 1980, though the precise dates are difficult to read.  The AOJ's February 2012 memorandum of unavailability mentions two attempts to obtain the appellant's service treatment records from the National Personnel Records Center, which sent two responses.  The first of these suggested that "original medical record needed to answer your inquiry is not currently in our files.  The medical record has been loaned to the Department of Veterans Affairs (VA).  We suggest you contact the nearest VA Regional Office . . ."  The Board has, however, reviewed the VA claims file and it does not include service treatment records.  

The second response from the National Personnel Records Center indicates "The record needed to answer your request is not on file at this center.  Therefore, we are referring your inquiry to the U.S. Army Human Resources Command . . . ."  After receiving the second response, the AOJ contacted the U.S. Army Human Resources Command, which sent a reply indicating that it did not have the appellant's service treatment records either.  The AOJ notified the appellant of its unsuccessful attempts to obtain his treatment records and invited him to send any service treatment records which may be in his possession.  The appellant responded with additional information, including his address at the time of he entered the service and the identity of his recruiting officer but apparently he did not have copies of his service treatment records.

While the AOJ made commendable efforts to obtain the appellant's service treatment records, it is unclear whether a request was ever made directly to the Alabama National Guard, to include the Alabama National Guard's Office of the Adjutant General.  The National Guard is the organization identified in the appellant's written statement, and the Alabama National Guard's Office of the Adjutant General appears to be the office which at one time had custody of both the original DD 214 and the original NGB 22.  Given VA's heightened duty to assist the appellant under these circumstances and the fact that the AOJ's requests for records indicated, perhaps inaccurately, that the appellant's service was with the regular Army, it is necessary to remand this case so that such a request can be made.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the Alabama National Guard, to include the Alabama National Guard's Office of the Adjutant General, and any and all other appropriate agencies, and request any treatment records related to the appellant's active duty, Reserve, and/or National Guard service.  The AOJ should also request the appellant's service personnel records.  The AOJ must document all efforts made to obtain such records, to include legible copies of records.  If it is determined that the records do not exist or that further efforts to obtain them would be futile, the AOJ must prepare a formal finding of unavailability of service records and inform the appellant.  

2. If the above development reveals inservice evidence of an injury, disease or event which may be associated with the appellant's current claimed heart disorder and the record is inadequate to decide the claim, the AOJ should arrange for an examination of the appellant by a physician.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, and the Veterans Benefits Management System file.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

The examiner must then issue a report describing the nature and etiology of any diagnosed heart disorder and opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed heart disorder was incurred in service or is the result of any disease, injury or event in service.   

3. After the above development has been completed, the AOJ should review any reports and opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4.  Thereafter, the AOJ must readjudicate the claim of entitlement to service connection for a heart disorder in light of all the evidence of record.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






